Title: To Alexander Hamilton from Jeremiah Wadsworth, 17 December 1789
From: Wadsworth, Jeremiah
To: Hamilton, Alexander


Hartford Decr 17th 1789
Dear Sir
Last night a Man returned from Ruport in the State of Vermont with information that the two Cranes were their & had counterfeited the Bank Notes of New York. One of them had been taken & let go on his securing the party he had cheated, but the true reason for leting him go was that he was the Second in the business & a plan is laid to catch the principal but I shall delay sending after them till I see you when I will state to you all the facts I knew.
The Author of the Observer has in veiw to procure the good will of the Cittizens of this State to the National Government & to have the state debts adopted. He will go on if none of his projects oppose yours. Have you read him? The next week will produce an observer which proposes a Land tax & reprobates on [the] mode of Collection. I wish you would read them & if you find nothing which you disapprove say so.

The time draws near when Congress meet. I shall be called on for a Militia Bill—you know who I expect it from. Hithertoo the Merchants of this State have been nearly unanimous in their support of the impost—but they are greatly agitated at the prospect of being oblidged to pay the duties which arose before the Office was opened. Their will be so many Actions brot & such disgust given that I fear the evil will be greater than ye good. I am dear sir sincerly   Your freind
Jere Wadsworth
